Citation Nr: 1443847	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-04 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than January 25, 2010, for the award of service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to March 1973.
This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.


FINDING OF FACT

Neither a formal nor informal claim of entitlement to service connection for diabetes mellitus was received prior to January 25, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to January 25, 2010 for the award of service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In cases such as this, where service connection has been granted and an effective date has been assigned, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

In any event, the Board notes that prior to the initial award of service connection, the Veteran, via a June 2010 letter, was informed how VA assigns effective dates.  The letter also addresses fully all other notice elements including informing the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice even though the claim was later granted rendering notice no longer required.
 
Additionally, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  In this case, the Appellant has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Analysis

The Veteran seeks an effective date earlier than, January 25, 2010 for the award of service connection for type II diabetes mellitus.

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2013).

The Veteran has indicated that he was diagnosed with type II diabetes mellitus prior to January 25, 2010.  See June 2010 VA Examination Report, February 2012 VA Form 9.  While the medical evidence of record is unclear in this regard the existence of such a diagnosis would not result in the Board granting an earlier effective date for service connection for type II diabetes mellitus.  The RO has established the date of claim, January 25, 2010, as the effective date meaning it was determined that the date entitlement arose predated the date of claim.  As discussed above, an award of service connection is effective as of the date a claim is received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).  Accordingly, in the instant case, entitlement to an earlier effective date can only be proven by the existence of a formal or informal claim for service connection for type II diabetes mellitus received by VA prior to January 25, 2010.  

A review of the record indicates that neither the Veteran, nor his representative, submitted any written correspondence which could be construed as a formal or informal claim of entitlement to service connection for type II diabetes mellitus prior to January 25, 2010.  Rather, on this date, the VA received a statement from the Veteran indicating his desire to seek service connection for diabetes.  
As such, the Board finds that an effective date prior to January 25, 2010, for service connection for type II diabetes mellitus, is not warranted, as the Veteran did not file a claim for service connection for this condition prior to this date.  Thus, the Veteran's appeal must be denied.  See 38 C.F.R. § 3.400.








ORDER

An effective date prior to January 25, 2010, for the award of service connection for diabetes mellitus is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


